per curiam:
Hoy nos corresponde ejercer nuestro poder disciplinario y ordenar la suspensión inmediata e indefi-nida de un abogado por desobedecer las órdenes de este Tribunal. Por los fundamentos que a continuación enuncia-mos, lo suspendemos inmediata e indefinidamente de la práctica de la abogacía y la notaría.
El Ledo. Benjamín Sepúlveda Torres (licenciado Sepúl-veda Torres) fue admitido a la práctica de la abogacía el 26 de enero de 2007 y a la práctica de la notaría el 5 de marzo de 2008. El 3 de diciembre de 2014 el Director de la Oficina de Inspección de Notarías (ODIN) presentó ante esta Curia un escrito titulado “Informe especial sobre incumplimiento de la Ley Notarial y su reglamento; y en solicitud de reme-dios”, en el que nos informó que el licenciado Sepúlveda Torres había incumplido con su obligación de remitir a ODIN un Informe Estadístico de Actividad Notarial Anual para el año natural 2013.
En el informe se hizo constar que el 29 de septiembre de 2014 se envió una carta por correo certificado con acuse en la que se orientó al notario sobre el derecho aplicable y se le advirtió sobre la gravedad de la conducta desplegada y sobre las consecuencias disciplinarias que acarrea tal incumplimiento. A esos fines, se le concedió un término de *52diez días para que rindiera todos los documentos adeudados. Dentro de ese mismo término, también tenía que informar dónde está ubicada la obra notarial que au-torizó y explicar las razones por las cuales no ha designado a un notario sustituto o notaría sustituta. El servicio postal federal devolvió al carta. La razón de la devolución fue: “Not deliverable as addressed - Unable to forward”.
Ante esta circunstancia, el 14 de octubre de 2014 se le envió otra comunicación al licenciado Sepúlveda Torres. En esta ocasión se remitieron dos cartas mediante correo certi-ficado con acuse a las direcciones postales registradas en el Registro Único de Abogados (RUA) y a las dos direcciones de correo electrónico que surgen del mismo sistema. En las co-municaciones se le reiteró al letrado los posibles cursos de acción a seguir ante la respuesta o falta de esta en cuanto a los requerimientos. El servicio postal devolvió una de las cartas el 29 de octubre de 2014 y la otra fue recibida por licenciado Sepúlveda Torres el 24 de octubre de 2014.
Ante el incumplimiento del notario en contestar, el 24 de abril de 2015 emitimos una Resolución en la que le or-denamos que, en un término de diez días, mostrara causa por la cual no debía suspendérsele del ejercicio de la nota-ría e imponérsele una sanción de $500. En la misma Reso-lución se le ordenó que notificara a ODIN el lugar donde ubicaba su obra notarial. Así las cosas, el personal de la Secretaría del Tribunal Supremo notificó dicha orden a la dirección postal del abogado según consta en RUA.
Posteriormente, el 1 de junio de 2015, el Director de ODIN compareció nuevamente mediante una “Moción in-formativa notificando incumplimiento de orden y en solici-tud de remedios”. En ésta nos informó que, luego de que este Tribunal concedió al notario de epígrafe un término para contestar, éste había hecho caso omiso a lo requerido. Por lo tanto, solicitó que se tomara conocimiento de lo ex-presado y que, a la luz de la jurisprudencia, se ordenara la suspensión inmediata e indefinida del ejercicio de la abo-gacía y la notaría del letrado. También, solicitó que se le *53impusiera una sanción de $500 por su reiterado incumpli-miento y se le requiriera la entrega inmediata de la obra protocolar y del sello notarial que se encuentran bajo su custodia.
El 18 de marzo de 2016 emitimos otra Resolución en la que le concedimos al licenciado Sepúlveda Torres un tér-mino de cinco días para que mostrara causa por la cual no debía ser suspendido inmediatamente del ejercicio de la notaría y la abogacía, y por la cual no se le debía imponer una sanción económica de $500 en virtud del Art. 62 de la Ley Notarial de Puerto Rico(1) por incumplir con los reque-rimientos hechos por ODIN. La Resolución se archivó en autos y se notificó el 23 de marzo de 2016. Se envió la misiva a la dirección postal del notario, sin embargo, el correo postal la devolvió. La razón de la devolución fue: "Not deliverable as addressed - Unable to forward”. Cabe señalar que aún hoy éste no ha comparecido a cumplir con lo ordenado.
HH 1—f
Como parte de nuestro poder inherente de regular la profesión legal en Puerto Rico nos corresponde asegurar que los miembros admitidos a la práctica de la abogacía y la notaría ejerzan sus funciones de manera responsable, competente y diligente.(2) A tono con ello, el Código de Ética Profesional establece las normas mínimas de con-ducta que deben desplegar los abogados y las abogadas que ejercen tan ilustre profesión.(3)
 Entre las disposiciones de mayor envergadura en nuestro ordenamiento jurídico se encuentra el Canon 9 del *54Código de Ética Profesional, el cual dispone que los aboga-dos y las abogadas deben “observar para con los tribunales una conducta que se caracterice por el mayor respeto”. (4) Al interpretar este precepto hemos expresado que la natura-leza de la función de todo abogado y toda abogada requiere que se emplee estricta atención y obediencia a las órdenes de este Tribunal o de cualquier foro al que se encuentre obligado a comparecer. (5) Por lo tanto, todo letrado y toda letrada tienen la obligación de responder diligente y opor-tunamente a los requerimientos y las órdenes de este Tribunal, particularmente en aquellos asuntos relacionados con procedimientos disciplinarios sobre su conducta profesional. (6) El incumplimiento con las órdenes de esta Curia demuestra un claro menosprecio hacia nuestra autoridad. (7) Asimismo, hemos reiterado que la actitud de indiferencia a nuestros apercibimientos sobre sanciones disciplinarias constituye causa suficiente para una suspen-sión inmediata de la práctica de la profesión.(8) Desatender nuestros requerimientos es incompatible con la práctica de la profesión y constituye una violación al Canon 9 del Código de Ética Profesional, supra. (9)
Por otra parte, es harto sabido que todo notario y toda notaría tienen la obligación de cumplir cabalmente con la Ley Notarial de Puerto Rico y su Reglamento. Tanta es la importancia de esto, que hemos enfatizado que des-acatar los requerimientos cursados por ODIN equivale a *55ignorar las órdenes de este Tribunal. (10) A tales efectos, quienes ejercen la notaría tienen el ineludible deber de desempeñarse con esmero, diligencia y estricto celo profesional.(11) Por lo tanto, el incumplimiento con estas fuentes de obligaciones y deberes los expone a la acción disciplinaria correspondiente.(12)
Por último, la Regla 9(j) del Reglamento del Tribunal Supremo impone la obligación a los miembros de la abogacía y la notaría de mantener actualizados los datos y la información que consta en RUA.(13) De igual forma, he-mos señalado que el abogado y la abogada deberán notifi-car cualquier cambio en su dirección, teléfono, fax y correo electrónico.(14) Sabido es que el incumplimiento de mante-ner actualizadas sus direcciones en RUA o en cualquier información personal de contacto acarrea la imposición de sanciones en su contra, las cuales pueden incluir sanciones disciplinarias.(15) Cuando un abogado o una abogada in-cumple este deber, obstaculiza el ejercicio de nuestra juris-dicción disciplinaria.(16)
H-i HH f—l
Luego de examinar el expediente de este caso, es forzoso concluir que el licenciado Sepúlveda Torres incumplió con su obligación de remitir a la ODIN el Informe Estadístico Anual correspondiente al año natural 2013 y de contestar sus requerimientos. Éste tampoco ha comparecido a con-*56testar los señalamientos hechos por este Tribunal, infrin-giendo así el Canon 9 del Código de Ética Profesional, supra. A pesar de las múltiples oportunidades y los aperci-bimientos que concedimos al licenciado Sepúlveda Torres, éste ha desplegado una conducta de desatención a nuestra autoridad como foro regulador de la profesión legal. Cabe destacar que se le notificó a través del servicio postal federal a las dos direcciones postales que constaban en RUA y a las direcciones electrónicas que constaban en el registro, y aun así el letrado incumplió con su deber de ser responsivo. Su incumplimiento con las órdenes de este Tribunal y su omisión de mantenernos informados sobre su dirección actual constituyeron un craso incumplimiento con el Canon 9 del Código de Ética Profesional, supra.
IV
Por los fundamentos que anteceden, concluimos que el licenciado Sepúlveda Torres infringió el Canon 9 del Có-digo de Ética Profesional, supra, al incumplir con su deber de responder diligentemente los requerimientos de esta Curia. En consecuencia, decretamos su suspensión inme-diata e indefinida del ejercicio de la abogacía y la notaría. Además, en virtud del Art. 62 de la Ley Notarial de Puerto Rico, supra, se le impone una sanción económica de $500 por incumplir con los requerimientos hechos por esta Curia y por ODIN. En vista de lo anterior, le imponemos el deber de notificar inmediatamente a todos sus clientes de su in-habilidad de seguir representándolos y devolverles cuales-quiera honorarios recibidos por trabajos no realizados. De igual forma, tendrá que informar inmediatamente de su suspensión a los foros judiciales y administrativos de Puerto Rico en el que tenga algún caso pendiente. Asi-mismo, tiene la obligación de acreditar y certificar a este Tribunal el cumplimiento con lo anterior dentro del tér-*57mino de treinta días, contados a partir de la notificación de esta Opinión “per curiam” y Sentencia.

Finalmente, el Alguacil de este Tribunal deberá incautar la obra protocolar y el sello notarial del señor Sepúlveda Torres y los entregará al Director de ODINpara que realice la correspondiente investigación e informe. Notifíquese in-mediatamente por fax, teléfono, correo electrónico y por la vía ordinaria.


Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez y los Jueces Asociados Señores Feliberti Cintrón y Colón Pérez no intervinieron.

 4 LPBA sec. 2102.


 In re Oyola Torres, 195 DPR 437 (2016); In re Vera Vélez, 192 DPR 216, 226 (2015).


 In re Guemárez Santiago, 191 DPR 611, 617-618 (2014); In re Falcon López, 189 DPR 689 (2013).


 4 LPRA Ap. IX.


 In re García Ortiz, 187 DPR 507, 524 (2012).


 In re Vera Vélez, supra, pág, 226; In re Pérez Román, 191 DPR 186, 188 (2014); In re Fidalgo Córdova, 183 DPR 217, 222 (2011); In re Fontán La Fontaine, 182 DPR 931, 936 (2011),


 In re De León Rodríguez, 190 DPR 378, 390-391 (2014); In re Irizarry Irizarry, 190 DPR 368, 374 (2014).


 In re López González et al. 193 DPR 1021 (2016); In re Vera Vélez, supra, pág. 227; In re Toro Soto, 181 DPR 654, 660 (2011); In re Martínez Sotomayor I, 181 DPR 1, 3 (2011).


 In re Cepero Rivera et al., 193 DPR 1021 (2015).


 In re Rodríguez Zayas, 194 DPR 337 (2016).


 In re Martínez Sotomayor I, supra, pág. 499.


 Íd.


 4 LPRA Ap. XXI-B.


 In re Oyola Torres, supra; In re Pacheco Pacheco, 192 DPR 553, 561 (2015); In re Arroyo Rosado, 191 DPR 242, 245 (2014).


 In re Bryan Picó, 192 DPR 246, 252 (2015); In re Arroyo Rosado, supra, pág. 245; In re Rivera Trani, 188 DPR 454, 460 (2013); In re Grau Collazo, 185 DPR 938, 944 (2012).


 In re Pacheco Pacheco, supra, pág. 561; In re Toro Soto, supra, pág, 660,